Citation Nr: 0806253	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of the severance of service connection for 
diabetes mellitus. 


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which severed service connection for 
diabetes mellitus.

The Board notes that, in April 2005, the veteran filed a 
notice of disagreement with the March 2005 rating decision 
which granted service connection for diabetes mellitus.  The 
veteran sought a higher initial rating and an earlier 
effective date.  A statement of the case was issued in July 
2005.  The record reflects that the veteran did not file a 
substantive appeal within 60 days of the issuance of the 
statement of the case or within the one year period following 
the date of notification of the March 2005 rating decision.  
Therefore, the veteran has not perfected his appeal with 
respect to the initial rating and earlier effective date 
issues, and those issues are not presently before the Board.


FINDINGS OF FACT

1.  A rating decision dated in March 2005 granted service 
connection for diabetes mellitus on a presumptive basis as a 
result of exposure to herbicides.

2.  A rating decision dated in October 2005 purported to 
sever service connection for diabetes mellitus. 

3.  At the time of the October 2005 rating decision, the 
evidence was in equipoise as to whether the veteran has a 
confirmed diagnosis of diabetes mellitus.


CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
diabetes mellitus were not met; service connection is 
restored.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5109A, 
5112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.105(d), 
3.159, 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b).  In cases involving the severance of service 
connection, which is an action initiated by the RO as opposed 
to the veteran, there are particular notification and 
assistance procedures that VA must perform.  38 C.F.R. §  
3.105(d).  In the decision below, the Board has restored  
service connection for diabetes mellitus.  Accordingly, 
regardless of whether VA successfully met its notification 
and assistance obligations, no harm or prejudice to the 
veteran has resulted. 

Propriety of Severance of Service Connection

By rating decision in March 2005, presumptive service 
connection was established for diabetes mellitus, type 2, 
based on the veteran's presumed exposure to herbicides in 
Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  After the rating, 
medical evidence came to light calling into question the 
veteran's diagnosis.  Particularly, a July 2005 VA medical 
opinion found that the veteran's blood glucose levels did not 
meet the criteria for a diagnosis of diabetes mellitus.  The 
RO then proposed severance of service connection in a July 
2005 rating, and the proposed severance was effected in an 
October 2005 rating.  The veteran appeals the severance and 
seeks restoration of  service connection. 

Service connection will be severed only where evidence 
establishes that service connection is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government). When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If  additional evidence is 
not received within that period, final rating action will be 
taken.  38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. § 
3.105(d).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 
6 Vet. App. 40 (1993).

The Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior  
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple  
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions in effect at the 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed a the time of the prior adjudication in question.  
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v.  
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43-
44.

Although the same standards applied in a determination of 
clear and unmistakable error in a prior decision are applied 
to a determination of whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purpose of severing service connection, reviewable 
evidence in a severance claim is not limited to that which 
was before the RO in making its initial service connection  
award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997). 

After reviewing the evidence, the RO severed service 
connection for diabetes mellitus based upon the July 2005 VA 
physician's opinion that the veteran did not meet the 
criteria for a diagnosis of diabetes mellitus.  Essentially, 
severance was  based upon a "change in diagnosis."  The law 
is clear regarding when a change in diagnosis may be accepted 
as a basis for severance action.  In such a case, the 
examining physician or physicians or other proper medical 
authority must certify that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  

The RO based the severance on July 2005 VA medical opinion 
offered by a VA physician who reviewed the veteran's file.  
The specialist did not certify that the previous diagnoses of 
diabetes mellitus (in January 2005 and May 2005) were clearly 
erroneous.  Instead, he found that the veteran's glucose 
testing results did not meet the criteria for diabetes 
mellitus.  The opinion was based on the results from blood 
glucose tests performed on July 7, 2005; no further test 
results or medical history was discussed.  

As noted, two VA physicians have provided confirmed diabetes 
mellitus diagnoses.  In January 2005, the veteran's VA 
medical record was reviewed to determine if there was 
justification to support a diagnosis of diabetes.  The 
reviewing physician provided a confirmed diagnosis of 
diabetes mellitus which was diet controlled.  This opinion 
took into account the veteran's positive family history for 
diabetes; significantly, the veteran reported that his 
mother, brother, and sisters were all diabetic.  Upon VA 
examination in May 2005, the VA examiner provided a diagnosis 
of diabetes mellitus without complications.  

Rather than establishing that the veteran's diabetes mellitus 
diagnosis was clearly erroneous, as required for severance, 
the evidence of record is in relative equipoise, or balance, 
on that issue.  In this situation, the benefit of the doubt 
is afforded the 


veteran with respect to his diagnosis for diabetes mellitus.  
38 C.F.R. § 3.102.  Because that diagnosis is not clearly 
erroneous,  the severance of service connection was improper, 
and service connection for diabetes mellitus must be 
restored. 


ORDER

Restoration of service connection for diabetes mellitus is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


